Citation Nr: 0516392	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for damage to cornea 
and retina of the left eye.  

3.  Entitlement to service connection for right eye cataract.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1962, and served on active duty for training for 14 days in 
May and June 1960, and for 14 days in June and July 1959.  In 
January 1959 the veteran enlisted in the Ready Reserve and 
was issued inactive duty for training orders.  

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The issues of service connection for damage to the cornea and 
retina of the left eye and a cataract of the right eye are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records do not include any references to 
trouble sleeping, insomnia, or sleep apnea.  

2.  The veteran's physician, Dr. S, indicated in June 1996, 
that the first symptoms of sleep apnea appeared in October 
1991.  

3.  Polysomnography first documented moderate obstructive 
sleep apnea syndrome in January 1992.  


CONCLUSION OF LAW

Sleep apnea syndrome was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his claim for service connection for 
sleep apnea in January 2003.  In April 2003, the RO sent the 
veteran a letter explaining what evidence was necessary to 
support his claim, what actions the veteran could take, and 
how VA could assist in obtaining records.  The veteran 
submitted copies of his civilian medical treatment records in 
February 2003.  In May 2003, the RO received the veteran's 
service medical records.  The RO denied the veteran's claim 
in May 2003.  A statement of the case was issued to the 
veteran in January 2004.  It included the regulations 
effectuating VCAA.  In the statement of the case, the RO 
explained why the veteran's claim was denied.  In March 2004, 
the RO sent the veteran at letter inquiring if the veteran 
had any additional evidence.  The veteran submitted a 
statement from a fellow sailor in May 2004.  The veteran 
through his representative requested a videoconference 
hearing in May 2004.  A supplemental statement of the case 
was issued to the veteran in May 2004.  The veteran submitted 
a photograph in September 2004.  A supplemental statement of 
the case was issued to the veteran in November 2004, which 
again explained why the veteran's claim was denied.  The 
veteran appeared and gave testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in February 
2005.  As there are no medical findings related to a sleep 
disorder, recorded during service or for more than 25 years 
after service separation, the Board has concluded there is no 
basis for requesting a medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(22) and (24)(West 2002); 38 C.F.R. § 3.6 (2004).  

Factual Background.  Service personnel records reveal the 
veteran enlisted in the U.S. Naval Reserve in January 1959.  
The veteran was examined at enlistment in January 1959.  On 
his Report of Medical History the veteran denied any history 
of frequent trouble sleeping.  

The veteran was examined in July 1960 when he was called to 
active duty.  On his Report of Medical History the veteran 
again denied frequent trouble sleeping.  

In May 1962, the veteran was examined prior to his release to 
inactive duty.  There are no records of treatment in service 
for insomnia or any references to difficulty sleeping.  The 
service medical records do not include treatment for any 
disorder during his two years of active duty.   

The veteran submitted his claim for service connection for 
sleep apnea in January 2003.  On his application the veteran 
wrote that he was in the Naval Reserve from January 1959 
until 1965.  In 1959, he went to boot camp at Great Lakes, 
Illinois, where he began having problems sleeping (sleep 
apnea).  The problems continued while he was on active duty 
and still bothered him.  

The first references in the medical record to difficulty 
sleeping appear in January 1991 private medical records.  The 
veteran complained of waking up in the middle of the night 
and having difficulty breathing.  The diagnoses included 
acute pharyngitis, obesity and r/o sleep apnea.  In November 
1991, an evaluation for possible sleep apnea was performed.  
The physician recorded a history of approximately 6 months of 
excessive fatigue during the day with frequent sleeping in 
permissive situations and excessive sleepiness while driving 
his car.  Under the heading for habits, it was noted the 
veteran smoked 3-4 packs per day for the last 20-30 years, 
and drank half a quart of liquor a day according to his 
history.  He had done this for quite some time.  The onset of 
his sleeping problems had occurred during the last six 
months.  

An overnight polysomnography examination was conducted in 
January 1992.  Obstructive sleep apnea syndrome was 
diagnosed.  

In May 2004, the veteran submitted a statement from a sailor, 
who served with him on board the USS Intrepid.  He stated he 
noticed the veteran would fall asleep at any given moment.  
He assumed he was just over tired.  The veteran informed him 
he had a problem known as sleep apnea.  

The veteran and his representative appeared and gave 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge in February 2005.  The veteran contends 
that particles of asbestos he breathed in aboard ship caused 
him to develop sleep apnea.  (T-3, 5).  The veteran stated he 
first knew he had a problem sleeping when he went to boot 
camp.  (T-11).  When asked why the veteran thought he should 
be compensated for his condition, he replied that his Social 
Security check was not enough.  (T-8).  Then he said because 
it happened in service.  

Analysis.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The claims folder includes a current diagnosis of sleep 
apnea.  The veteran has offered two theories of entitlement.  
One, he asserted his difficulty sleeping first began while he 
was on inactive duty for training in 1959, and two, that 
exposure to asbestos while aboard ship caused him to develop 
sleep apnea.  

The only evidence linking the veteran's sleep apnea to 
service are his statements and the March 2004 statement of 
his fellow sailor.  The Board has carefully reviewed both to 
determine if they are credible and may be considered 
competent evidence.  

The veteran's statement that he first had difficulty sleeping 
in 1959, is inconsistent with his notation on his July 1960 
Report of Medical History, that he did not have a history of 
frequent trouble sleeping.  It is also inconsistent with the 
statements he made to private physicians in 1991 that his 
difficulty sleeping was of six months duration.  The Board 
noted the veteran first attributed his sleep apnea to service 
in January 2003 in conjunction with his claim for service 
connection.  Prior to that date there is no reference to any 
history of a sleep disturbance before 1991.  

Even if the Board accepted the veteran's statement that his 
sleep apnea had its onset date in 1959 while he was in boot 
camp, service connection would not be warranted.  Service 
personnel records noted the veteran was issued inactive duty 
for training orders in January 1959.  Service connection is 
only provided for disabilities incurred on inactive duty for 
training as the result of injury or death or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(22) and (24)(West 2002); 38 C.F.R. § 3.6 (2004).  

In reviewing the March 2004 statement from the veteran's 
fellow sailor, the Board noted he observed the veteran was 
sleepy.  Then he stated the veteran had told him he had sleep 
apnea.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board also finds that statement of dubious 
credibility, since sleep apnea was first conclusively 
diagnosed in January 1992.  While the veteran may have noted 
he had difficulty sleeping or that he was tired and sleepy 
during the day, he would not have known he had sleep apnea.  
It is highly unlikely that he would have told another sailor 
he had sleep apnea.  

The observation by the fellow sailor that the veteran was 
sleepy is competent evidence.  Observation of behavior which 
can be described by a lay person is considered competent lay 
evidence.  38 C.F.R. § 3.159(a)(2) (2004).  The Board 
considered whether the statements reporting fatigue and 
sleepiness in service could form a basis for finding the 
veteran's sleep apnea had its onset in service.  

In this instance, there is a gap in the medical record of 
almost thirty years between the veteran's separation from 
active duty in June 1962 and diagnosis of sleep apnea in 
January 1992.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

When as in this case, there are no studies, findings or 
medical data which a physician could review, there is no 
basis in the record for forming a medical opinion.  Even 
evidence of sleep disturbance in service, in the absence of 
sleep studies documenting apneic episodes, would not form a 
basis for a diagnosis of sleep apnea in service.  

The veteran has also asserted his sleep apnea is related to 
exposure to asbestos in service.  In Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
VI, Par. 7.21, VA noted there is an increased incidence of 
bronchial, lung, pharyngeal, gastrointestinal and urogenital 
cancers in persons with asbestos exposure.  It was also noted 
that U. S. Navy veterans were exposed to asbestos products 
used in military ship construction.  See also VAOPGCPREC 4-
2000.  Even if the Board assumes the veteran was exposed to 
asbestos in service, there is no competent evidence of record 
which provides any basis for a medical nexus between exposure 
to asbestos, and the development of sleep apnea.  The 
statements of the veteran are the only evidence in the claims 
folder linking the development of sleep apnea to exposure to 
asbestos.  The veteran is not competent to provide a medical 
opinion.  38 C.F.R. § 3.159(a)(1) and (2)(2004).  

The only competent medical opinion as to the onset date of 
the veteran's sleep apnea appears in the June 1996 
application for long term insurance.  The veteran's private 
physician, Dr. S, noted the symptoms first appeared in 
October 1991.  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for sleep apnea.  


ORDER

Service connection for sleep apnea is denied.  




REMAND

The veteran is seeking service connection for damage to the 
cornea and retina of the left eye and a cataract of the right 
eye.  The evidence demonstrates the veteran had an injury to 
the left eye prior to service entrance, an injury to the left 
side of his face in service, and currently has diagnoses of 
disorders of both eyes.  

The veteran was examined at enlistment in January 1959.  A 
defect of the left eye was found.  The veteran had an opacity 
of the lower half of the left cornea, which did not 
obliterate the cornea.  The examiner was able to visualize 
the fundus, which was within normal limits.  His distance 
vision was reported as 20/20 in the right eye and 20/25 in 
the left eye.  In the summary of defects, a non-disqualifying 
opacity of the left cornea was noted.  In the physician's 
summary, it was noted the veteran was hospitalized in April 
1957.  A piece of shattered glass had entered his left eye.  
The physician found no residual blindness.  

The veteran was examined in July 1960 when he was called to 
active duty.  His eyes were noted to be normal.  Defective 
vision in the left eye was measured as 20/70, correctable to 
20/40 by pin hole.  The glass injury to the left eye was 
again noted.  

In May 1962, the veteran was examined prior to his release to 
inactive duty.  His eyes were noted to be abnormal.  An old 
staphyloma of the lower half of the cornea of the left eye, 
from an injury at that age of 15, was recorded.  The 
veteran's vision was reported as 20/20 in the right eye and 
20/30 -2 corr. 20/30 +2 with -0.75 in the left eye, which was 
not considered disqualifying.  

January 2003 VA records reveal the veteran was hit in the 
left eye with a baseball when he was fifteen years old.  He 
was hit in the eye again when he fell down a gangway in 1954.  
After examining the veteran's eyes, the assessment included 
mild cataracts in both eyes (OU), a corneal scar in the left 
eye (OS), and conjunctival lipoma of both eyes.  

The veteran submitted a copy of a photograph taken of him 
aboard the USS Intrepid between 1960 and 1962.  The 
photograph shows the veteran standing between the bunks and 
lockers, facing the camera with a visible swelling underneath 
the left eye.  It appears he had a black eye.  In his March 
2004 statement, the veteran's fellow sailor remembered 
noticing the veteran had injured his left eye while they were 
on board.  The veteran also testified in February 2005 that 
he injured his left eye when he fell off a ladder aboard 
ship.  (T-6).  

The veteran's records from Premier Healthcare/MedPartners 
reveal he was referred to the Shepard Eye Center in January 
1998 and in February 1996.  A March 1996 letter from Dr. M, 
of the Shepherd Eye Center indicates he evaluated the 
veteran.  The report of that evaluation and any evaluation 
performed in January 1998 are not currently in the claims 
folder.  While the veteran submitted copies of documents, he 
did not request that VA obtain these record or provide a 
release.  The veteran's private records of treatment may be 
of probative value in determining if the currently diagnosed 
cataracts are related to the injury in service.  

The evidence of record also raises the question as to whether 
the veteran's residuals of an injury to the left eye from 
shattered glass increased in severity in service.  In order 
to obtain the veteran's private records of eye examinations, 
and to obtain a medical opinion as to the etiology of his 
cataracts and any damage to the retina and cornea, the 
veteran's claims must be remanded.  

Accordingly, the case is REMANDED for the following actions:  

1.  Request the veteran to inform VA of 
any treatment for an eye disorder or 
evaluations of the eyes since May 1962.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  This should 
include a request for records from the 
Shepherd Eye Center, 3575 Pecos-McLeod, 
Las Vegas, Nevada 89121 or 8467 W. Lake 
Mead Blvd., Las Vegas, Nevada 89128, 1-
800-551-1626, FAX 702/7347836 of 
treatment or evaluations performed in 
February or March 1996, and January or 
February of 1998.  

2.  VA should arrange for a VA 
examination by an ophthalmologist to 
determine the etiology of the veteran's 
cataracts and whether his corneal opacity 
of the left eye increased in severity in 
service.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The VA 
ophthalmologist should be informed the 
veteran's periods of service include 
active duty from July 1960 to June 1962, 
and service on active duty for training 
for 14 days in May and June 1960, and for 
14 days in June and July 1959.  In 
January 1959, the veteran enlisted in the 
Ready Reserve and was issued inactive 
duty for training orders.  The VA 
ophthalmologist is asked to review the 
January 1959 enlistment examination, July 
1960 examination report at the time of 
entrance into active duty, and the May 
1962 report at the time of separation 
from active duty and answer the 
following:

Was there an increase in the underlying 
pathology of the veteran's residuals of 
injury to the left eye, noted as an 
opacity of the cornea, while the veteran 
was in active service?  

After interviewing the veteran, reviewing 
the medical records including the 
photograph, and examining the veteran, 
the VA ophthalmologist is asked to 
diagnose any current disorder of the 
cornea and retina of the left eye.  If 
any current disorder of the cornea or 
retina of the left eye is diagnosed, 
please indicate if it is at least as 
likely as not (50 percent chance) that it 
is related to an eye injury in active 
service.   

And, is it at least as likely as not (50 
percent chance) that the veteran's 
currently diagnosed cataracts of both 
eyes are related to any incident in 
active service?  

The VA ophthalmologist is asked to 
provide a rationale for any opinion 
expressed.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


